          Case 6:18-cr-10065-EFM Document 56 Filed 12/17/18 Page 1 of 3




                          IN THE UNITED STATES DISTRICT
                        COURT FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                         )
     Plaintiff,                                   )
 vs.                                              ) Case No. 18-10065-03-EFM
                                                  )
CASEY VINER                                       )
    Defendant;                                    )
                                                  )

                             UNOPPOSED MOTION FOR
                                 CONTINUANCE

       COMES NOW the defendant, Casey Viner, by and through his attorneys, James

R. Pratt, and Jack Morrison Jr. and moves this Court for an order continuing the current

trial date schedule for January 8, 2019, for a period of not less than 30. This

continuance is sought pursuant to the ends of justice provision of 18 U.S.C. §3161 (h)

(7) (A) and (B) (iv).

       Counsel for Mr. Viner and counsel for the government are in the process of plea

negotiations, however have been unable to complete these negotiations at this time.

Both counsel for Mr. Viner and counsel for the government believe that this matter can

be resolved short of trial if given the requested continuance.

       Counsel for Mr. Viner has been in communication with AUSA Deb Barnett and

USA Stephen R. McAllister and has been advised that the government has no objection

to the requested continuance.



                                             1
            Case 6:18-cr-10065-EFM Document 56 Filed 12/17/18 Page 2 of 3




       The requested continuance would not deprive either party of continuity of

counsel. Such continuance outweighs the best interest of the public and the defendant in

a speedy trial, as set out in 18 U.S.C. §3161(h)(7). Although delay resulting from a

continuance granted by the district court is not automatically excluded from the Speedy

Trial Act’s 70-day time limit under 18 U.S.C. §3161(h)(1), subsection (h)(7) provides

“[m]uch of the Act’s flexibility,” United States v. Zedner, 547 U.S. 489, 498 (2009), and

gives the district courts “discretion...to accommodate limited delays for case-specific

needs,” Id. at 499. A delay granted pursuant to §3161(h)(7) may be excluded if the

district court makes the statutorily required findings. Bloate v. United States, 130 S.Ct.

1345 (2010).

       The ends of justice would be served by this continuance, and a failure to grant

the continuance might deprive both parties of effective counsel who has had a

reasonable time for competent and thorough trial preparation. 18 U.S.C. §3161 (h) (7)

(B) (iv).

       WHEREFORE, the defendant moves this Court for an order setting a motions

due date, resetting the status conference and continuing the jury trial to a later date to

be determined by the Court.

                                           RESPECTFULLY SUBMITTED

                                            s/ James R. Pratt
                                           JAMES R. PRATT, #17716
                                           322 S. Mosley Ste. 12
                                           Wichita, Kansas 67202
                                           Ph: (316) 262-2600
                                              2
          Case 6:18-cr-10065-EFM Document 56 Filed 12/17/18 Page 3 of 3




                                           Fax: (316) 262-2602
                                           Jim@JamesRPrattLaw.com
                                           Attorney for Defendant

                                           AMER CUNNINGHAM CO., LPA
                                           Jack Morrison, Jr. (Ohio #0014939)
                                           Counsel pro hac vice
                                           One Cascade Plaza, Suite 1510
                                           Akron, OH 44308
                                           330-762-2411 / 330-762-9918 (facsimile)
                                           jmorrison@amer-law.com

                              CERTIFICATE OF SERVICE

I hereby certify that on December 17, 2018, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system which will send a notice of electronic
filing to each counsel of record in this case.

I further certify that I mailed the foregoing document and the notice of electronic filing
by first-class mail to the following non-CM/ECF participants: none


                                                   s/James R. Pratt
                                                   JAMES R. PRATT #17716
                                                   Attorney for Defendant
                                                   322 S. Mosley Ste. 12
                                                   Wichita, Kansas 67202
                                                   Ph: (316) 262-2600
                                                   Fax: (316) 262-2602
                                                   Jim@JamesRPrattLaw.com




                                             3
